DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Examiner acknowledges Applicant’s submission on 2/3/21 including amendments to claims 1, 8, 9 and the addition of new claims 28-30.  Claims 1-30 are rejected.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
	(a) A patent may not be obtained though the invention is not identically disclosed or described 	as set forth in section 102, if the differences between the subject matter sought to be patented 	and the prior art are such that the subject matter as a whole would have been obvious at the 	time the invention was made to a person having ordinary skill in the art to which said subject 	matter pertains. Patentability shall not be negatived by the manner in which the invention was 	made.

3.	Claims 1-21, 23, 25 and 27 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent No. 8,542,205 B2 (Keller) and U.S. Publication No. 2010/0044121 A1 (Simon).
	Referring to claim 1, Keller discloses a method, comprising: at an electronic device with a touch-sensitive surface and a display, wherein the device includes one or more sensors to detect intensities of contacts with the touch-sensitive surface (1402, Figure 14):  in a text user interface, concurrently displaying a plurality of words in an electronic document on the display, wherein the plurality of words include a respective word (Figure 15);  and while a focus selector is at a location corresponding to the respective word, detecting a gesture that includes a contact on the touch-sensitive surface (column 4, lines 30-35).  Keller discloses a user’s finger making the touch contact gesture, where the user’s finger serves as the focus selector that is at a location corresponding to the respective word (Figure 9 and column 17, lines 64-67).  Keller discloses that in response to detecting the gesture, in accordance with a determination that the contact reached an intensity during the gesture that was above a respective intensity threshold, displaying a definition for the respective word on the display (column 22, lines 32-34 and lines 45-55, column 21, lines 61-67).  Figure 17 additionally provides an explanation of how the definition is provided during the gesture.  Keller discloses in accordance with a determination that the contact had a maximum intensity during the gesture that was below the respective intensity threshold, maintaining display of the respective word on the display without displaying the definition for the respective word on the display (Figure 19, column 22, lines 45-53).  Figure 19 describes how in response to a measure of the intensity, the displaying of the word 126 is maintained with the addition of a menu which is a definition for the respective word on the display.  Keller does not disclose a text insertion cursor.  Simon discloses in a text editing user interface, a text insertion cursor that indicates a point at which new text would be added in response to text insertion inputs, wherein the plurality of words include a respective word proximate the text insertion cursor (page 17, paragraph 223, Figure 35A).  Simon describes how a text insertion cursor marks a point in a document which indicates when a new text from another previous email can be inserted based on text insertion inputs by the user.  It would have been obvious to one of ordinary skill in the art to learn from Simon a text insertion cursor that indicates a point at which new text would be added in response to text insertion inputs.  Simon discloses a well-known text insertion process which would benefit the document display of Keller.  One of ordinary skill in the art would know the simple addition of a known text insertion features into a document display system such as Keller would obtain the same and predictable results.  Keller further discloses that the electronic document, in addition to an eBook can be of various types (column 5, lines 35-40).
	Referring to claims 2, 10 and 16, Keller discloses displaying the definition includes ceasing to display the plurality of words and displaying the definition in place of the plurality of words (Figures 19, 3 and 4).  Keller discloses how the displaying of the definition includes ceasing of the display of the plurality of words as shown in Figure 4 and displaying the definition in place of the plurality of words (column 13, lines 25-28).  The displaying of the definition reads on the definition 128 and the definition in Figure 4.  
  	Referring to claims 3, 11 and 17, Keller discloses displaying the definition includes continuing to display the respective word while displaying the definition on the display (Figure 19).
	Referring to claims 4, 12 and 18, Keller discloses in accordance with a determination that the contact had a maximum intensity during the gesture that was below the respective intensity threshold, selecting the respective word (column 22, lines 28-31).  The maximum intensity during the gesture in Keller is the measured “Force” value that is based on the gesture at 1802 in Figure 18.
	Referring to claims 5, 13 and 19, Keller discloses in accordance with the determination that the contact had a maximum intensity during the gesture that was below the respective intensity threshold, displaying a user interface for interacting with the respective word within the electronic document on the display, wherein the user interface for interacting with the respective word within the electronic document is displayed after an end of the gesture is detected (column 22, lines 33-53) and the definition of the respective word is displayed during the gesture in response to detecting that the intensity of the contact exceeds the respective intensity threshold (reference number 1702, Figure 17 and column 22, lines 28-33, lines 3-13, lines 53-56).  The definition including a thesaurus definition can be provided in response to additional force, including determining if the intensity exceeds a respective intensity threshold to display the definition as in Figure 18.  The steps in the workflow described in Figure 17 disclose how subsequent intensity changes in the gesture results in displaying of the different types of reference work entries which are associated with a selected word.
	Referring to claims 6, 14 and 20, Keller discloses including in accordance with the determination that the contact had a maximum intensity during the gesture that was below the respective intensity threshold, displaying a user interface for interacting with the respective word within the electronic document on the display, wherein the user interface for interacting with the respective word within the electronic document is displayed after an end of the gesture is detected (column 22, lines 33-53); and the definition of the respective word is displayed after the end of the gesture is detected (reference number 1702, Figure 17, column 22, lines 28-32, lines 1-3, lines 45-53, column 21, lines 61-67).  It is in response to measuring the force at the end of the gesture and the value of this force that the appropriate user interface is displayed.  Keller takes into consideration that the definition is provided at the end of a gesture and also during a gesture which involves multiple intensities of the force.
	Referring to claims 7, 15 and 21, Keller discloses in accordance with the determination that the contact had a maximum intensity during the gesture that was below the respective intensity threshold, displaying a user interface for interacting with the respective word within the electronic document on the display, wherein the user interface for interacting with the respective word within the electronic document includes one or more of: an affordance for copying and deleting the respective word, an affordance for copying the respective word, an affordance for highlighting the respective word, an affordance for creating a note to be associated with the respective word, an affordance for searching the electronic document using the respective word as a search term, and an affordance for searching an information repository using the respective word as a search term (Figure 25, column 22, lines 48-56, column 27, lines 12-17).  Keller also discloses searching the electronic document using the respective search term which also reads on searching the information repository using the respective word as a search term.  Figures 18 and 19 take into consideration a force threshold and comparison of the measured force to this threshold.  The description cited further takes into consideration that other instances the device may measure and compare in an opposite manner.  In view of these teachings, and the measuring of the force for the inputs provided in Keller, it would have been obvious to one of ordinary skill in the art that in accordance with the determination that the contact had a maximum intensity during the gesture that was below the respective intensity threshold, displaying a user interface for interacting with the respective word within the electronic document on the display, wherein the user interface for interacting with the respective word within the electronic document includes an affordance for searching an information repository using the respective word as a search term.
	Referring to claim 8, Keller discloses an electronic device, comprising: a display; a touch-sensitive surface; one or more sensors to detect intensities of contacts with the touch-sensitive surface (1402, Figure 14); one or more processors; memory; and one or more programs, wherein the one or more programs are stored in the memory and configured to be executed by the one or more processors, the one or more programs including instructions for carrying out the features below (Figure 2): in a text user interface, concurrently displaying a plurality of words in an electronic document on the display, wherein the plurality of words include a respective word (Figure 15); and while a focus selector is at a location corresponding to the respective word, detecting a gesture that includes a contact on the touch-sensitive surface (column 4, lines 30-35).  Keller discloses a user’s finger making the touch contact gesture, where the user’s finger serves as the focus selector that is at a location corresponding to the respective word (Figure 9 and column 17, lines 64-67).  Keller discloses that in response to detecting the gesture: in accordance with a determination that the contact reached an intensity during the gesture that was above a respective intensity threshold, displaying a definition for the respective word on the display (column 22, lines 32-34 and lines 45-55, column 21, lines 61-67).  Figure 17 additionally provides an explanation of how the definition is provided during the gesture.  Keller discloses in accordance with a determination that the contact had a maximum intensity during the gesture that was below the respective intensity threshold, maintaining display of the respective word on the display without displaying the definition for the respective word on the display (Figure 19, column 22, lines 45-53).  Figure 19 describes how in response to a measure of the intensity, the displaying of the word 126 is maintained with the addition of a menu which is a definition for the respective word on the display.  Keller does not disclose a text insertion cursor.  Simon discloses in a text editing user interface, a text insertion cursor that indicates a point at which new text would be added in response to text insertion inputs, wherein the plurality of words include a respective word proximate the text insertion cursor (page 17, paragraph 223, Figure 35A).  Simon describes how a text insertion cursor marks a point in a document which indicates when a new text from another previous email can be inserted based on text insertion inputs by the user.  It would have been obvious to one of ordinary skill in the art to learn from Simon a text insertion cursor that indicates a point at which new text would be added in response to text insertion inputs.  Simon discloses a well-known text insertion process which would benefit the document display of Keller.  One of ordinary skill in the art would know the simple addition of a known text insertion features into a document display system such as Keller would obtain the same and predictable results.  Keller further discloses that the electronic document, in addition to an eBook can be of various types (column 5, lines 35-40).
	Referring to claim 9, Keller discloses a non-transitory computer readable storage medium storing one or more programs, the one or more programs comprising instructions, which when executed by an electronic device with a display, a touch-sensitive surface and one or more sensors to detect intensities of contacts with the touch-sensitive surface, cause the electronic device to carry out the features below (1402, Figure 14 and Figure 2): in a text user interface, concurrently display a plurality of words in an electronic document on the display, wherein the plurality of words include a respective word (Figure 15); and while a focus selector is at a location corresponding to the respective word, detect a gesture that includes a contact on the touch-sensitive surface (column 4, lines 30-35).  Keller discloses a user’s finger making the touch contact gesture, where the user’s finger serves as the focus selector that is at a location corresponding to the respective word (Figure 9 and column 17, lines 64-67).  Keller discloses that in response to detecting the gesture in accordance with a determination that the contact reached an intensity during the gesture that was above a respective intensity threshold, display a definition for the respective word on the display (column 22, lines 32-34 and lines 45-55, column 21, lines 61-67).  Figure 17 additionally provides an explanation of how the definition is provided during the gesture.  Keller discloses in accordance with a determination that the contact had a maximum intensity during the gesture that was below the respective intensity threshold, maintaining display of the respective word on the display without displaying the definition for the respective word on the display (Figure 19, column 22, lines 45-53).  Figure 19 describes how in response to a measure of the intensity, the displaying of the word 126 is maintained with the addition of a menu which is a definition for the respective word on the display.  Keller does not disclose a text insertion cursor.  Simon discloses in a text editing user interface, a text insertion cursor that indicates a point at which new text would be added in response to text insertion inputs, wherein the plurality of words include a respective word proximate the text insertion cursor (page 17, paragraph 223, Figure 35A).  Simon describes how a text insertion cursor marks a point in a document which indicates when a new text from another previous email can be inserted based on text insertion inputs by the user.  It would have been obvious to one of ordinary skill in the art to learn from Simon a text insertion cursor that indicates a point at which new text would be added in response to text insertion inputs.  Simon discloses a well-known text insertion process which would benefit the document display of Keller.  One of ordinary skill in the art would know the simple addition of a known text insertion features into a document display system such as Keller would obtain the same and predictable results.  Keller further discloses that the electronic document, in addition to an eBook can be of various types (column 5, lines 35-40).
	Referring to claims 23, 25 and 27, Keller and Simon disclose that the text insertion cursor was displayed in response to a prior user input (Simon, page 17, paragraph 223).
	Referring to claim 28, Keller and Simon disclose that in response to user input, inserting text in the electronic document at a location corresponding to the text insertion cursor (Simon, page 14, paragraph 186, Figures 35).  Simon discloses a text editing user interface with a text insertion cursor that identifies the location in which text is inserted in response to user input.  
	Referring to claim 29, Keller and Simon disclose displaying the definition for the respective word on the display includes in accordance with a determination that the contact satisfies first criteria, displaying the definition for the respective word while continuing to display the respective word; and in accordance with a determination that the contact satisfies second criteria: ceasing to display the plurality of words; and displaying the definition in place of the plurality of words (Keller, column 13, lines 4-31).  Keller describes two scenarios in which the user makes different selection criteria and is presented appropriate definitions based on each selection as shown in Figures 3 and 4.
	Referring to claim 30, Keller and Simon disclose displaying the definition for the respective word on the display includes: in accordance with a determination that the contact is maintaining an intensity above the respective intensity threshold, displaying the definition for the respective word while continuing to display the respective word; and in accordance with a determination that the contact reaches an intensity below the respective intensity threshold: ceasing to display the plurality of words; and displaying the definition in place of the plurality of words (Keller, column 13, lines 4-31, column 16, lines 43-54).  Keller makes references to a measured force of the touch input determining the type of reference work entry to be displayed to the user in response to selection of a content item.  One of ordinary skill in the art would be able to use the measured force input and apply it to the display of definitions as described in Figures 3 and 4.
4.	Claims 22, 24 and 26 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Keller, Simon and U.S. Publication No. 2012/0260219 A1 (Piccolotto).
Referring to claims 22, 24 and 26 Keller and Simon do not disclose in accordance with 
the determination that the contact reached the intensity during the gesture that was above the respective intensity threshold, ceasing to display the text insertion cursor.  Piccolotto discloses in response to a touch, ceasing to display the cursor (column 3, claim 7).  It would have been obvious to one of ordinary skill in the art to learn from Piccolotto in accordance with the determination that the contact reached the intensity during the gesture that was above the respective intensity threshold, ceasing to display the text insertion cursor.  The combination of Keller and Simon disclose how a contact that reaches a certain intensity results in an interaction with a text insertion cursor.  Simon describes gestures which are directed to entering and inserting text with a cursor.  Simon also further suggests that in response to the yaw rotation, the current message along with the cursor marking will be removed for the user to access the copied text from a previous email.  In view of these teachings, it would be obvious to one of ordinary skill in the art to learn from Piccolotto in accordance with the determination that the contact reached the intensity during the gesture that was above the respective intensity threshold, ceasing to display the text insertion cursor.
Response to Arguments
5.	Applicant's arguments filed 5/17/21 have been fully considered but they are not persuasive. 
	The body of the rejection clearly explains how Keller and Simon have taught a text editing user interface.  Figures 35 of Simon provides a display of a text editing user interface with a plurality of a words and text insertion cursor at a point in which text is inserted.  See page 14, paragraph 186.  Furthermore, Keller has indicated that various form of text display systems can be used to provide the definitions of respective document display systems.  Furthermore, Keller points on that although the techniques are directed within the context of eBooks, they may also apply to various different types of content items (column 5, lines 35-40).
Conclusion
6.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Responses to this action should be submitted as per the options cited below: The United States Patent and Trademark Office requires most patent related correspondence to be:  a) faxed to the Central Fax number (571-273-8300) b) hand carried or delivered to the Customer Service Window (located at the Randolph Building, 401 Dulany Street, Alexandria, VA 22314), c) mailed to the mailing address set forth in 37 CFR 1.1 (e.g., P.O. Box 1450, Alexandria, VA 22313-1450), or d) transmitted to the Office using the Office's Electronic Filing System.  
Any inquiry concerning this communication or earlier communications for the examiner should be directed to Namitha Pillai whose telephone number is (408) 918-7556.  The examiner can normally be reached from 10:00 AM – 6:30 PM.  
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer To can be reached on (571) 272-7212.  
	All Internet e-mail communications will be made of record in the application file.  PTO employees do not engage in Internet communications where there exists a possibility that sensitive information could be identified or exchanged unless the record includes a properly signed express waiver of the confidentiality requirements of 35 U.S.C. 122.  This is more clearly set forth in the Interim Internet Usage Policy published in the Official Gazette of the Patent and Trademark on February 25, 1997 at 1195 OG 89.  
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Group receptionist whose telephone number is (571) 272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Namitha Pillai
Primary Patent Examiner
Art Unit 2143
May 17, 2021
/NAMITHA PILLAI/Primary Examiner, Art Unit 2143